Citation Nr: 9912486	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the residuals of a head 
injury, including symptoms of peripheral neuropathy with loss 
of use of the legs.  

Entitlement to service connection for the residuals of a 
cerebral disability.

Entitlement to service connection for the residuals of a head 
injury, including double vision and dizziness.

Entitlement to service connection for post-traumatic 
arthritis secondary to a right knee contusion or status post 
excised fibroma of the right thigh.

Entitlement to service connection for lymphoblastic leukemia.

Entitlement to an increased evaluation for the residuals of a 
nasal fracture, currently rated 10 percent disabling.

Entitlement to an increased (compensable) evaluation for 
laceration scars of the right eyebrow, chin and nose.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1948 to February 
1950, and from March 1951 to December 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Houston, Texas, that denied service connection for a back 
disability; a neck disability; the residuals of an excised 
fibroma of the right thigh; lymphoblastic leukemia; 
laceration scars of the chin and nose; a nasal fracture; and 
the residuals of a head injury, with headaches; and granted 
service connection for a laceration scar of the right eyebrow 
with minimal disfigurement, assigning a non-compensable 
disability evaluation.

This appeal also arises from a September 1991 rating decision 
that denied service connection for the residuals of a head 
injury, including symptoms of peripheral neuropathy with  
loss of use of the legs; the residuals of a cerebral 
disability; the residuals of a head injury, including double 
vision and dizziness; and post-traumatic arthritis, right 
knee.

During the pendency of this appeal, pursuant to a hearing 
officer's decision in October 1992, service connection was 
granted for laceration scars of the chin and nose and a nasal 
fracture, with non-compensable disability evaluations 
assigned.  In a September 1998 rating decision, service 
connection was granted for the residuals of a head injury, 
including headaches; traumatic arthritis of the cervical 
spine; traumatic arthritis of the lumbar spine; and the 
residual scar of an excised fibroma of the right thigh.  In a 
December 1998 rating decision, a 10 percent disability 
evaluation was assigned for a nasal fracture.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that post-traumatic arthritis of the right knee and 
lymphoblastic leukemia are related to the veteran's period of 
active military service, or that the post-traumatic arthritis 
is related to a service-connected disability.

3.  Symptoms of peripheral neuropathy with loss of use of the 
legs, the residuals of a cerebral disability, and double 
vision and dizziness are not demonstrated to be the result of 
service.

4.  The medical issues relating to the claims of service 
connection for the residuals of a head injury, including 
symptoms of peripheral neuropathy with loss of use of the 
legs, the residuals of a cerebral disability and the 
residuals of a head injury, including double vision and 
dizziness, do not involve such complexity or controversy as 
to warrant an independent medical opinion.

5.  The current manifestations of the veteran's facial 
lacerations include well healed facial scars, none of which 
has been demonstrated to be either moderately disfiguring, 
tender and painful on objective demonstration or resulted in 
any limitation of function.

6.  The current manifestations of the residuals of the nasal 
fracture include an anatomic obstruction for breathing in the 
right nose, a deflected lower medial cartilage and sloping 
left to right nasoseptal deformity; severe disfigurement has 
not been demonstrated.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for post-traumatic arthritis of the right knee and 
lymphoblastic leukemia have not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claimed residuals of a head injury, including 
symptoms of peripheral neuropathy with loss of use of the 
legs, the residuals of a cerebral disability and the claimed 
residuals of a head injury, including double vision and 
dizziness, were not incurred as the result of service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  An independent medical opinion regarding the claims of 
service connection for the residuals of a head injury, 
including symptoms of peripheral neuropathy with loss of use 
of the legs, the residuals of a cerebral disability and the 
residuals of a head injury, including double vision and 
dizziness, is not warranted.  38 U.S.C.A. §§ 5109, 7109 (West 
1991); 38 C.F.R. §§ 3.328, 20.901 (1998).

4.  A compensable disability evaluation for the veteran's 
laceration scars of the right eyebrow, chin and nose is not 
for assignment.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7800 (1998).

5.  A 30 percent disability evaluation for the veteran's 
residuals of the nasal fracture is not for assignment.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, 4.118, Diagnostic 
Codes 6502, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect that during the veteran's 
first period of service, in November 1948, he was seen 
following an automobile accident.  The veteran was 
transferred to the hospital.  His complaints on arrival were 
lacerations of the face and pain in the anterior neck.

On examination of the veteran it was reported that there was 
no evidence of shock.  Evaluation of the head revealed a deep 
laceration of the medial half of the right supra-orbital area 
along the ridge and another small triangular laceration on 
the nose at the inter-anthic lever.  There was a shallow 
transverse laceration about one inch in length on the tip of 
the chin and there was some swelling of the nose.  
Ventilation through each nostril was adequate.  On 
examination, no neurologic abnormalities were noted.  The 
facial wounds were sutured and approximately two weeks later 
the veteran was discharged to duty.

On examination of the veteran in February 1950 for separation 
from service, both near and distant vision was 20/20, 
bilaterally, and there was no significant abnormality in the 
field of vision of either eye.  There was no significant 
abnormality of the extremities or on neurologic examination.  
At the time of a March 1951 induction examination the veteran 
reported a right knee cyst and indicated that he had 
experienced fainting spells.

On examination, the veteran's distant visual acuity was 
20/20, bilaterally, and there were no significant 
neurological abnormalities found.  The veteran was also seen 
in the orthopedic clinic.  On examination of the right knee, 
a small mass was present anterior to the iliotibial band on 
the right.  An X-ray examination of the right knee was 
negative.  The following month the veteran complained of 
right knee pain and another X-ray examination of the right 
knee found no bony abnormality.  A right lower thigh fibroma 
was excised in April 1951.

In November 1951 the veteran was seen for symptoms of 
eyestrain with muscle spasm and twitching of the lens.  The 
impression was eyestrain.  Later the same month it was noted 
that since the veteran's fibroma removal the right knee had 
been asymptomatic and was perfectly negative except for a 
healed surgical scar.  At the time of the veteran's November 
1951 separation examination it was reported that, since the 
veteran's automobile accident in 1948, he had occasional 
frontal headaches which were easily relieved with aspirin.  
It was noted that dizziness accompanied the headaches shortly 
after the accident and that this had been asymptomatic while 
in service.  The veteran reported noting mild eyestrain while 
doing deskwork and that he had been asymptomatic for the past 
several months.  On examination his lower extremities were 
found to be normal and he was found to be neurogically 
normal. Distant visual acuity was 20/20, bilaterally, and his 
field of vision was normal.

VA outpatient treatment records reflect that in May 1953 the 
veteran complained of a chronic nasal obstruction.  Following 
examination, the diagnoses included slightly deviated septum, 
good airway.  A Reserve Survey medical examination of the 
veteran was conducted in December 1954.  The veteran's lower 
extremities were again found to be normal and he was found to 
be neurogically normal.  Distant visual acuity was 20/20, 
bilaterally.

In October 1990 records were received from The Methodist 
Hospital, Texas Medical Center, in which it was noted that 
the veteran was admitted in June 1990 with a medical history 
which included lymphoblastic leukemia diagnosed in March 
1989, on a chemotherapy regimen through 14 days prior to 
admission, in complete remission.  A neurologic examination 
revealed chronic generalized weakness without new findings.  
It was reported that a neurologic survey was entirely 
negative.  He was discharged after six days with diagnoses of 
neuropenic fever; and acute lymphoblastic leukemia, in 
remission.

VA outpatient treatment records reflect that the impression 
on computerized tomography scan (CT) of the veteran in 
November 1990 was mild cerebral and moderate cerebellar 
atrophy.  Later the same month the veteran reported 
complaints of progressive lower extremity weakness since 1948 
with a more rapid progression in the last year leading to his 
becoming wheelchair bound.  The assessment following 
examination was decreased ability to ambulate secondary to 
peripheral neuropathy versus cerebellar degeneration.

At the time of the veteran's December 1990 VA orthopedic 
examination, he reported that he sustained a right knee 
injury in basic training in 1948 and that he subsequently 
underwent right knee surgery in 1951.  The examiner indicated 
that the surgery, a lateral arthrotomy, was possibly for torn 
cartilage.  On examination, there was reported to be a well-
healed 3-centimeter lateral arthrotomy incision.  There was a 
well-healed laceration above the right eyebrow, measuring 2.5 
centimeters.  It was noted that the cosmetic deformity was 
minimal.  It was reported that radiographs of the right knee 
demonstrated mild spurring of the tibial femoral and patellar 
femoral joint.  The diagnoses were mild post-traumatic 
arthritis, right knee, status post lateral arthrotomy, 
moderately symptomatic; status post laceration, right 
eyebrow, minimally disfiguring, mildly symptomatic; and 
hemiparesis, status post acute lymphoblastic leukemia, 
wheelchair.

Additional VA outpatient treatment records reflect that when 
the veteran was seen in December 1990 it was noted that, 
following examination, the impression was multiple problems 
including possible paraparesis, cerebellar disability and 
probable peripheral neuropathy secondary to chemotherapy.  At 
the time of a January 1991 electroneuromyographic examination 
(EMG) and nerve conduction studies it was noted that there 
had been bilateral lower extremity weakness for two years.  
The conclusion, following testing, was electrodiagnostic 
evidence of slow, progressive, chronic axonopathy 
(motor/sensory).  It was noted that it could also represent a 
static disorder since there was no evidence of abnormal 
spontaneous activity.  In February 1991 it was noted that 
there had been progressive weakness of the lower extremities 
for the past five years.

In June 1991, service connection was granted for a laceration 
scar of the right eyebrow with minimal disfigurement and a 
non-compensable disability evaluation was assigned.

In October 1991 statements were received from a number of 
long-time acquaintances of the veteran as well as from the 
veteran and his spouse.  One of these acquaintances indicated 
that both he and the veteran were severely injured in the 
1948 auto accident and another acquaintance noted that the 
veteran was seriously injured in that accident.  The 
veteran's spouse related that she married the veteran in 
April 1954 and that all through the years the veteran has had 
problems with his legs, poor eyesight, dizzy spells and 
problems with his right knee.  Another acquaintance indicated 
that the veteran had tried to play softball in 1960 but quit 
the team because of a stumbling problem with his legs when 
running and because of poor eyesight.

In an October 1991 statement from Ronald E. Sims, M.D., he 
reported that the veteran had been under his care since 
September 1986, and that the veteran's primary complaints 
involved symptoms arising from a motor vehicle accident in 
1948.  It was reported that, following the accident, the 
veteran suffered from gait disturbances, poor balance, poor 
eyesight and headaches, and that his condition slowly and 
persistently deteriorated to the point where the veteran 
could now ambulate only in a wheelchair.  Dr. Sims stated 
that, although imaging studies were not diagnostic, in his 
judgment the veteran suffered from a post-concussive syndrome 
due to the motor vehicle accident, and the veteran's symptoms 
can all be explained on that basis.

Copies of X-ray reports, dated in December 1949, were 
received in May 1992.  A diagnosis of possible osteoid 
osteoma of the left femur was made.  It was reported that two 
views of the left knee were negative except for a suspicious 
translucent area with a central small pinpoint appearing 
lesion.

A hearing on appeal was conducted at the RO in August 1992.  
At this time the veteran and his spouse gave detailed 
testimony in support of the veteran's  claims.  The veteran 
averred that his 1948 accident, with head injuries, resulted 
in several of his current disabilities, including symptoms of 
peripheral neuropathy with loss of use of the legs; the 
residuals of a cerebral disability; and double vision and 
dizziness.  He related that he had experienced dizziness for 
many years and began having problems with his lower 
extremities shortly after service which became progressively 
worse.

The veteran testified that he decided not to report dizziness 
at the time of his discharge exam to avoid going to the 
hospital and that he had had right knee pain ever since 
service.  He further testified that a diagnosis of vertebral 
basilar insufficiency was made around 1987, a condition which 
had affected his lower extremities and may be result of his 
head trauma in 1948, and that the initial diagnosis of 
leukemia was made in March 1989, a condition which may be 
radiogenic in nature and the result of X-rays over a 
prolonged period.  He also related that currently his facial 
scars were not painful.

Received in September 1992 were treatment records from 
Frederick Griffiths, M.D.  These records, covering the period 
from 1977 to 1986, show that the veteran complained of some 
hip pain when walking in January 1981, that he suddenly 
became dizzy in August 1983 and that in March 1984 it was 
reported that he had had two dizzy spells in the last six 
months.  In July 1985 he complained of problems with his legs 
and was referred to Dr. Good.  In September 1985 the veteran 
related that his legs almost gave out after walking a mile.

Edward F. Good, M.D., in a September 1985 neurological 
consultation report, which was also received in September 
1992, indicated that the veteran had related that his legs 
had not been working properly since having a femoral 
endarterectomy and that he developed some difficulty walking 
about one year ago.  It was noted that he had no other 
specific neurological complaints such as loss of vision, 
double vision, paralysis or any gait disturbance.   He 
reported that he had noticed that he had difficulty walking 
or keeping his balance and making either leg do what he 
wanted them to do.  His only other complaint was a tremor of 
the left hand.  It was reported that a neurological 
examination was entirely unremarkable and Dr. Good's 
impression was no objective evidence of neurological disease.

A long time acquaintance of the veteran, in a December 1992 
statement, reported that after the veteran's accident he was 
never the same.  It was noted that the veteran, who had 
previously been an exceptional athlete, never regained his 
athletic ability and that his physical condition never 
improved to the original level.

Additional VA outpatient treatment records show that when the 
veteran was admitted to ambulation training in July 1993 it 
was reported that he had a history of auto accident and 
traumatic brain injury 45 years ago and remained with 
cerebellar damage, ataxia and lower extremity weakness.  VA 
hospital records reflect that he was admitted in August 1993 
for comprehensive gait training and that he presented with 
ataxic gait and bilateral lower extremity weakness secondary 
to traumatic brain injury from a motor vehicle accident in 
1948.  During his hospitalization he received kinesitherapy, 
occupational therapy and physical therapy daily.  The 
diagnoses on discharge later the same month included 
cerebellar atrophy, status post motor vehicle 
accident/traumatic brain injury; and history of acute 
lymphocytic leukemia, in remission.

Records from The Methodist Hospital, Texas Medical Center, 
which were received in February 1996, reflect that the 
veteran underwent an endarterectomy of the proximal common 
femoral artery in July 1985.  The postoperative diagnosis was 
atherosclerotic occlusive peripheral vascular disease.  He 
was admitted with complaints of leg weakness in May 1986 and, 
following evaluation, the diagnosis was history of peripheral 
vascular insufficiency with leg weakness and minimal 
atherosclerotic coronary artery disease, status post coronary 
artery bypass surgery.

Additional records from The Methodist Hospital, Texas Medical 
Center, which were received in February 1996, show that he 
was admitted in September 1987 for gait instability.  It was 
noted that approximately two years previously he had the 
onset of a "rubbery" feeling in his legs when he sat down.  
This happened periodically when he walked and noted this as a 
loss of control of his legs which occasionally occurred with 
stress or feeling tense.  He denied peripheral or central 
numbness or tingling.  Following testing, the discharge 
diagnoses were vertebrobasilar insufficiency; atherosclerotic 
vascular disease; probable depression/anxiety disorder; 
coronary artery disease, status post coronary artery bypass 
surgery in 1977; and history of deep venous thrombosis.

The veteran was again admitted to The Methodist Hospital, 
Texas Medical Center, in March 1989 with inflammation of the 
liver.  Bone marrow biopsies revealed T-cell leukemia.  This 
was the principal diagnosis on discharge from the hospital in 
May 1989.  Complicating diagnoses were severe neutropenia; 
massive gastrointestinal hemorrhage; and cholestasis.  He was 
readmitted in June 1989 and during this hospitalization a 
neurological work-up for the veteran's lower extremity 
weakness was conducted.  A computerized tomography (CT) scan 
of the head was reported to be negative except for 
disproportion and atrophy of the  cortex given the veteran's 
age.  The consulting physician felt that the veteran did not 
have a brain stem related problem and did not think that it 
was basal arterial insufficiency.  The veteran was discharged 
the following month with diagnoses of fever of unknown 
origin; deep venous thrombosis; and acute lymphocytic 
leukemia, in remission.  He was again hospitalized for a 
fever of unknown origin as well as for clinical evidence of 
pneumonia in June 1990.

In January 1995 the impression following magnetic resonance 
imaging of the veteran's brain and head was nonspecific 
diffuse cerebral atrophy associated with mild chronic white 
matter ischemic disease-slightly greater then usually seen 
for a patient of age 64.  At the time of his October 1995 
admission for probable urosepsis to The Methodist Hospital, 
Texas Medical Center, it was noted that his medical history 
included gait apraxia for which multiple, comprehensive 
evaluations had yielded no etiology.
In a January 1996 David B. Rosenfeld, M.D., noted that he had 
not seen the veteran, who had complained of dizziness and 
progressive gait problems, in nine or ten months.  The 
physician indicated that he had reviewed the veteran's entire 
history and noted that the veteran had stated that 30 to 40 
years previously he had been in an accident and had a 
concussion and that since then had had progressive gait 
problems.  Following examination, Dr. Rosenfeld indicated 
that it was not clear as to whether the veteran had 
significant gait apraxia and stated that the veteran might 
have some problems relating to the vermis in his cerebellum.  
The physician did not opine as to whether the veteran's gait 
problems were related to his injuries sustained in the 1948 
accident.

In a February 1996 statement from Dr. Sims he again reported 
that the veteran's primary complaints involved symptoms 
arising from a motor vehicle accident in 1948 and that, 
following the accident, the veteran suffered from gait 
disturbances, poor balance, poor eyesight and headaches, and 
that his condition slowly and persistently deteriorated to 
the point where the veteran can now ambulate only in a 
wheelchair.  Dr. Sims again stated that, although imaging 
studies were not diagnostic, in his judgment the veteran 
suffered from a post-concussive syndrome due to the motor 
vehicle accident, and the veteran's symptoms can all be 
explained on that basis.

Medical records were received from Dr. Sims in March 1996 and 
records from the veteran's file were received from the Social 
Security Administration in April 1996.  These records 
included copies of the veteran's treatment records from The 
Methodist Hospital, Texas Medical Center.  In a copy of the 
report of the June 1989 CT scan it was noted that no evidence 
was seen for an intracranial mass lesion.

A VA ophthalmologic examination of the veteran was conducted 
in June 1996.  At this time the veteran gave a history of 
cataract extraction with intraocular lens placement in his 
left eye in the 1980's.  It was noted that he also had a 
history of an uncertain cerebellar disorder which had given 
him an ataxic gait.  He complained of a five-year history of 
progressive constant worsening binocular oblique diplopia.  
He stated that he had been evaluated in the past by multiple 
ophthalmologists and had been tried with prisms in his 
spectacles without help.  His past medical history was noted 
to be unremarkable except for the cerebellar disease.   As 
for his past ocular history, this was noted to be remarkable 
for cataract extraction and intraocular lens placement in the 
1980's in his left eye.  The veteran stated that he had a 
history of trauma with a severe motor vehicle accident in 
1948, with loss of consciousness and "closed head injury."  

On examination, alignment testing at a distance with 
correction revealed an approximately 5-diopter exotropia and 
approximately three diopter left hypertropia.  The veteran 
had end gaze nystagmus, making examination in the left and 
right gaze difficult.  It was noted that the deviation 
increased in down gaze.  It was noted that the intraocular 
lens was in place in the left chamber but was decentered with 
some nasal displacement.  Following the examination, the 
assessment included biocular oblique, the most likely 
etiology for the decompensation.  

An orthopedic examination was also conducted by the VA in 
June 1996.  At this time the veteran related that he had 
complaints of stiffness to his knee since 1951.  He related 
having some surgery in which some white mesh material was 
taken from the knee, but could not remember as to what the 
extent of his surgery was.  On examination, there was no 
deformity of the knees.  On X-ray examination, there was some 
mild subchondral sclerotic in both areas.  There were some 
apparently loose bodies noted at the veteran's knee 
compartment; there were noted to be no osteophytes.  The 
impression was that the veteran, not being ambulatory, may 
exhibit some degenerative changes of his knee, particularly 
early morning joint pain, which usually with rest and 
medication would take care of itself.

The VA also conducted an examination evaluating 
diseases/injuries of the brain in June 1996.  The veteran's 
1948 automobile accident was noted, and he reported that he 
began having mild problems with ambustion in the 1960's, and 
that he gradually began having more problems by the 1980's.  
In the late 1980's, he started having to use a wheelchair and 
had been essentially wheelchair dependent since then.  At 
present, he could stand for a few minutes at a time and 
braced himself to maintain his balance.  He was unable to do 
any significant walking without assistance.  It was noted 
that, over the past several years, he had had problems in his 
upper extremities with some difficulties with coordination 
and spilling and dropping things.

It was noted that the veteran had been evaluated at the 
Methodist Hospital around 1990, and that a CT scan of the 
brain around that time had shown evidence of mild cerebral 
and cerebellar atrophy.  He had periods of slurring of speech 
and had a history of diplopia which he said could occur with 
looking straight ahead.  The double vision resolved with 
closing one eye.  Following a diagnosis in 1989 of chronic T-
cell leukemia he reported that, following chemotherapy, he 
had skin changes in his lower extremities and was diagnosed 
as having an axonal polyneuropathy on a nerve conduction and 
electromyographic study.  

Following the VA examination, the impression was:  (1)  
Status post head injury with concussion from motor vehicle 
accident; the examiner indicated that the veteran's history 
did not suggest that he had any immediate neurological 
residuals secondary to his head injury; (2) Cerebellar 
degeneration, by the history the veteran had had insidious 
onset of gait imbalance which had been slowly progressive, 
particularly since the early 1980's, and he presently had 
evidence of severe midline cerebellar disorder with truncal 
ataxia, which had caused him to be functionally wheelchair 
bound.  The examiner noted that the veteran had peripheral 
limb incoordination affecting his legs and arms and observed 
that, although he could not exclude any cerebellar at the 
time of the motor vehicle accident, the veteran's history 
suggested a later onset progressive in degenerative process 
of the cerebellum unrelated to his head injury.  It was noted 
that the veteran's history of leukemia suggested the 
possibility of paraneoplastic cerebellar disorder, but that 
his history indicated a much earlier onset of his symptoms, 
again suggesting an idiopathic or possible inherited 
cerebellar or spinal cerebellar degeneration; (3) Possible 
history of vertebral basilar insufficiency.  The examiner 
noted that he had had a history of transient dysarthria as 
well as diplopia, which were either a component of a 
cerebellar degeneration or represented transient neurologic 
deficits in the posterior circulation.  A prior history of 
peripheral neuropathy secondary to chemotherapy with mild 
residual sensory deficits in the lower extremities was noted.  
A brain and spinal cord examination of the veteran was 
conducted by the VA in May 1998.  It noted that he was 
referred for evaluation of headaches, diplopia, and any other 
neurologic condition in question as to the relationship to 
his service-connected head injury.  The report of examination 
included a history of the veteran's 1948 automobile accident 
as contained in the service medical records, as well as a 
summary of the medical treatment the veteran received 
subsequent to service, both private and from the VA.  
Following a neurological examination, the impression was 
status post service-connected minor head trauma with mild 
residual tension headaches; progressive cerebellar disorder, 
probably secondary to degenerative disorder unrelated to the 
veteran's head injury; essentially resolved peripheral 
neuropathy secondary to chemotherapy for leukemia in 
remission; and probable vertebral basilar insufficiency.  

The examining physician stated that the veteran's claims 
files were available for review.  The physician stated that 
in terms of the veteran's head injury, there was only medical 
evidence to support his subsequent mild tension headaches as 
a direct consequence and that there was no evidence to 
support any other neurologic disorder as a consequence of his 
head injury.  It was indicated that the veteran had had 
insidious onset of mild gait difficulties which, since the 
late 1980's and during the 1990's, had progressed to an overt 
progressive cerebellar disorder.  It was observed that this 
started off with predominantly midline cerebellar 
abnormalities with gait imbalance which had progressed to the 
point of being wheelchair dependent.  During the 1990's, he 
had subsequently developed cerebellar findings in his limbs, 
first in his legs and now subsequently in his upper 
extremities.

It was further noted that the veteran's symptoms of diplopia 
and examination findings of irregular Sicard's, as well as 
diminished optokinetic nystagmus, were probably related to 
the veteran's underlying cerebellar disorder.  The examining 
physician noted that the physician who had seen the veteran 
in ophthalmology was in agreement with the probable etiology 
of the veteran's diplopia, and that it was unrelated to the 
veteran's head injury.  It was stated that without any other 
obvious etiology, it was most likely that the veteran had a 
progressive degenerative cerebellar or spinal cerebellar 
disorder.
The examiner noted that, in addition, the veteran had had 
symptoms of intermittent worsening of dysarthria, generalized 
weakness and diplopia, which could be consistent with 
vertebral basilar insufficiency.  It was stated that this 
again would be a condition unrelated to the previous head 
injury.  The examining physician further stated that, in 
addition, the veteran's medical records supported the 
development of a peripheral neuropathy only after his 
chemotherapy.  It was stated that the veteran's examination 
suggested improvement of his sensory deficits, and subsequent 
follow-up nerve conduction and EMG studies in 1995 were 
normal.  

An orthopedic examination was also conducted by the VA in May 
1998.  It was reported that X-ray examination of the right 
knee showed some decreased joint space, both medially and 
laterally, with tibial spine spiking.  It was noted that the 
veteran had some decreased joint space in the patellofemoral 
joint.  The impression included right knee mild degenerative 
changes, status post what appeared to be a lateral meniscus 
that was mild to moderately symptomatic at the current time.  

At the time of an August 1998 ophthalmologic examination, the 
veteran reported that it had become increasingly difficult 
for him to read.  His past ocular history was noted to be 
significant for binocular diplopia, mostly horizontal.  On 
motility examination, there was a minus one restriction in 
the superior rectus and inferior oblique, and a minus one 
half restriction in down gaze of the left eye.  There was 
also a minus one mild restriction of gaze, and minus one half 
restriction in down gaze of the right eye.  There was a four-
diopter esotropia and primary gaze, and the veteran had a 
point nystagmus which was horizontal.  He had difficulty 
initiating stuccos with dysmetric movement.  He also had poor 
convergence.  The impression following examination was 
binocular diplopia which appeared to be secondary to 
cerebellar disease.  

The VA conducted a nose and sinus examination of the veteran 
in October 1998.  It was noted that the veteran's chief 
complaint was nasal obstruction.  It was reported that at the 
time of the veteran's automobile accident a nasal fracture 
was sustained and documented, but was never repaired.  It was 
reported that the veteran had used intermittent nasal sprays 
to find relief from the nasal obstruction.  He had no 
hoarseness, dysphagia, odynophagia, trismus, or otalgia.  He 
reported occasional sinus infections, but none necessitating 
sinus surgery or other treatment.  He had had occasional 
purulent discharge.  It was noted that he had a diminished 
level of activity secondary to other ongoing disease 
processes.  

On examination of the veteran, the anterior right nasal 
septum revealed a deflected lower medial cartilage and a 
sloping left to right nasoseptal deformity, providing an 
anatomic obstruction for breathing in the right nose.  There 
was minimal bilateral turbinate hypertrophy.  There were 
noted to be no other lesions in the nose.  There were several 
well-healed facial lacerations that were only apparent when 
the veteran pointed them out.  The impression was nasal 
obstruction secondary to nasoseptal and cartilaginous 
deformity, following a motor vehicle accident sustained 
during the veteran's time in service.  It was recommended 
that the veteran continue using nasal saline spray.  

A VA staff physician, in an October 1998 memorandum, 
indicated that the veteran's records had been reviewed.  The 
physician stated that the earliest mention of acute 
lymphoblastic leukemia was in a copy of a discharge summary 
from the Methodist Hospital.  The physician reported that the 
discharge summary stated that the veteran had acute 
lymphoblastic leukemia in March 1989.

Analysis

I.  Post-traumatic arthritis and lymphoblastic leukemia

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In addition, a disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), lay observation is competent.  If 
chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In a secondary service connection claim, there must be a 
service-connected disability, a medical diagnosis of a 
separate disability, and competent medical evidence of a 
nexus between the two.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see Jones v. Brown, 7 Vet. App. 134 (1994) (citing Grottveit 
in holding that secondary service connection claim for 
glaucoma was not well grounded).

The veteran is claiming entitlement to service connection for 
post-traumatic arthritis as being secondary to a right knee 
contusion or a service-connected status post excised fibroma 
of the right thigh and for lymphoblastic leukemia.  
Considering the evidence of record in this case, the Board 
finds that these claims for service connection are not well 
grounded.

In this case the veteran does not contend nor does there no 
evidence suggest that either of the claimed disabilities was 
directly incurred while in service and he does not contend 
nor does there no evidence suggest that the arthritis was 
present to a compensable degree within one year of service.  
Rather, he maintains that the claimed disabilities are 
etiologically related to events which occurred in service.  
He has testified that the lymphoblastic leukemia is 
radiogenic in nature and may be associated with the numerous 
X-ray examinations in service and that the cause of the post-
traumatic arthritis was either a right knee contusion 
sustained in service or the result of surgery in service to 
remove a fibroma.

While the veteran has maintained that these disabilities are 
etiologically related to events in service and he is 
certainly competent to describe his immediate symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Although the veteran testified to the etiology of these 
disabilities, he has not submitted any competent evidence, 
such as a physician's opinion, confirming this.  The 
veteran's personal opinion as to the etiological relationship 
between the claimed disorders and service is not competent 
medical evidence required of a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for post-traumatic arthritis secondary to a right knee 
contusion or status post excised fibroma of the right thigh 
and for lymphoblastic leukemia.  38 U.S.C.A. § 5107(a).  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claims.  See 
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

Since the service medical records do not show the veteran had 
either of the claimed disorders during service, and as the 
veteran has submitted no medical opinion or other competent 
evidence to support his claim that he has either claimed 
disorder that is in any way related to his period of service, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, these benefits sought on appeal 
are denied.  

Although the Board has disposed of these claims of 
entitlement to service connection for the claimed disorders 
on grounds different from that of the RO, that is, whether 
the veteran's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  That is because in 
assuming that the claims were well grounded, the RO accorded 
the veteran greater consideration than his claims warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Residuals of a head injury and the residuals of a 
cerebral disability

The veteran is also seeking service connection for the 
residuals of a head injury, including symptoms of peripheral 
neuropathy with loss of use of the legs, for the residuals of 
a cerebral disability and for residuals of a head injury, 
including double vision and dizziness.  The Board notes that 
these claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are plausible.  Additional development has included securing 
additional private medical records, records from Social 
Security and several VA examinations.  The Board concludes no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran has testified to the fact that he sustained head 
and facial injuries in an automobile accident in service in 
November 1948 and service medical records confirm that he was 
treated for facial lacerations following the accident.  
Additional records confirm that, in the past, he has been 
treated for symptoms of peripheral neuropathy, a cerebral 
disability, double vision and dizziness.  The veteran, 
however, is not in a position to make a medical determination 
that his current disabilities are etiologically related to 
his injuries in service in 1948.

The current record includes numerous medical records, both 
private and VA.  These records show that the veteran was 
treated for a number of medical conditions.  Dr. Sims, who 
reported that he began treating the veteran in 1986, almost 
forty years after the veteran's automobile accident, in 
statements dated in 1991 and 1996, related that the veteran's 
primary complaints involved symptoms arising from a motor 
vehicle accident in 1948 and that, following the accident, 
the veteran suffered from gait disturbances, poor balance, 
poor eyesight and headaches, and that his condition slowly 
and persistently deteriorated to the point where the veteran 
could now ambulate only in a wheelchair.  Dr. Sims concluded 
that, although imaging studies were not diagnostic, in his 
judgment the veteran suffered from a post-concussive syndrome 
due to the motor vehicle accident, and the veteran's symptoms 
can all be explained on that basis.

The medical evidence of record does not appear to agree with 
some of the statements provided by Dr. Sims.  While the 
veteran was treated for eye strain during his second period 
of service, his distant visual acuity was found to be 20/20 
at time of his November 1951 separation examination and it 
was reported at that time that, while dizziness had 
accompanied the headaches shortly after the accident, this 
had been asymptomatic during his second period of service.  
Moreover, his lower extremities were found to be normal.  
Several years later, in December 1954, his lower extremities 
were again found to be normal, he was found to be 
neurogically normal and distant visual acuity was again 
20/20, bilaterally.

Although the veteran, in more recent medical records, at 
times did report that he had had progressive gait problems as 
well as problems with double vision and dizziness ever since 
his 1948 automobile accident, the first available medical 
evidence demonstrating any gait disturbance, as well as any 
complaints of dizziness subsequent to service, is contained 
in the treatment records from Dr. Griffiths.  These records 
reflect that the veteran reported that he suddenly became 
dizzy in August 1983 and that in March 1984 it was reported 
that he had had two dizzy spells in the last six months.  In 
July 1985 he complained of problems with his legs and in 
September 1985 the veteran related that his legs almost gave 
out after walking a mile.

Although the veteran's spouse indicated in a statement that 
all through the years the veteran had had problems with his 
legs, poor eye sight and dizzy spells, when the veteran was 
seen by Dr. Good in September 1985, not only did he relate 
that his legs had not been working properly since having a 
femoral endarterectomy, a procedure reportedly conducted in 
July 1985, and that he developed some difficulty walking 
about one year previously, but it was reported that he had no 
other specific neurological complaints such as loss of 
vision, double vision, paralysis or any gait disturbance, and 
in February 1991 VA outpatient treatment records it was noted 
that there had been progressive weakness of the lower 
extremities for the past five years.  As for his diplopia, 
when he was examined in 1996, the veteran gave a history of 
cataract extraction with intraocular lens placement in his 
left eye in the 1980's and he complained of a five-year 
history of progressive constant worsening binocular oblique 
diplopia.

Although a single physician, Dr. Sims, is of the opinion that 
the veteran's symptoms of peripheral neuropathy with loss of 
use of the legs, a cerebral disability, double vision and 
dizziness, can all be explained by the 1948 motor vehicle 
accident, following a VA examination evaluating 
diseases/injuries of the brain in June 1996, which included a 
review of the veteran's medical history, the examiner 
observed that the veteran's history suggested a later onset 
progressive in degenerative process of the cerebellum 
unrelated to his head injury.  The examiner noted that the 
veteran had had a history of transient dysarthria as well as 
diplopia, which were either a component of a cerebellar 
degeneration or represented transient neurologic deficits in 
the posterior circulation.

Following the May 1998 VA brain and spinal cord examination 
of the veteran, the impression included progressive 
cerebellar disorder, probably secondary to degenerative 
disorder unrelated to the veteran's head injury; essentially 
resolved peripheral neuropathy secondary to chemotherapy for 
leukemia in remission; and probable vertebral basilar 
insufficiency.  This examining physician stated that the 
veteran's claims files were available for review and that, in 
terms of the veteran's head injury, there was only medical 
evidence to support his subsequent mild tension headaches as 
a direct consequence.  The physician concluded that there was 
no evidence to support any other neurologic disorder as a 
consequence of his head injury as the veteran had had 
insidious onset of mild gait difficulties which, since the 
late 1980's and during the 1990's, had progressed to an overt 
progressive cerebellar disorder.  The examiner noted that 
during the 1990's, the veteran had subsequently developed 
cerebellar findings in his limbs, first in his legs and now 
subsequently in his upper extremities.

This examining physician further noted that the veteran's 
symptoms of diplopia and examination findings of irregular 
Sicard's, as well as diminished optokinetic nystagmus, were 
probably related to his underlying cerebellar disorder.  The 
physician stated that the physician who had seen the veteran 
in ophthalmology was in agreement with the probable etiology 
of the veteran's diplopia, and that it was unrelated to the 
veteran's head injury.  The physician observed that, without 
any other obvious etiology, it was most likely that the 
veteran had a progressive degenerative cerebellar or spinal 
cerebellar disorder.

The examining physician noted that, in addition, the veteran 
had had symptoms of intermittent worsening of dysarthria, 
generalized weakness and diplopia, which could be consistent 
with vertebral basilar insufficiency.  The physician stated 
that this again would be a condition unrelated to the 
previous head injury and further stated that, in addition, 
the veteran's medical records supported the development of a 
peripheral neuropathy only after his chemotherapy.  Several 
months later, following the August 1998 VA ophthalmologic 
examination, another physician also found that veteran's 
binocular diplopia appeared to be secondary to cerebellar 
disease.
In substance, several physicians have reviewed the veteran's 
medical records and have not only reached conclusions which 
differ from Dr. Sims, but set out a far different medical 
history.  Although Dr. Sims, in information apparently 
provided by the veteran as he only began treating the veteran 
in 1986, described the veteran's history as one of suffering 
from gait disturbances, poor balance, poor eyesight and 
headaches following the accident with his condition slowly 
and persistently deteriorating, the medical records actually 
support the history set out by the physicians who reviewed 
the medical records, a history which includes complaints of 
dizziness thirty-five years after the automobile accident, 
insidious onset of gait disturbance in the 1980's, diplopia 
apparently early in the 1990's and peripheral neuropathy 
which began after chemotherapy for leukemia.

The Board finds that the conclusions made by those physicians 
who reviewed the veteran's entire medical history must be 
given greater weight than the statement of Dr. Sims.  While 
the veteran testified that he had experienced dizziness for 
many years, two of those physicians were of the opinion that 
the veteran's cerebellar disorder, with neurologic 
symptomatology, was unrelated to his 1948 head injury and 
that the peripheral neuropathy was related to chemotherapy 
treatment; one of these concluded that only the headaches 
were a direct consequence of the head injury and the second 
indicated that history did not suggest any immediate 
neurological residuals from the head injury.  Four physicians 
indicated that the veteran's diplopia was the result of 
conditions other than the head injury.

The Board concludes, based upon the current evidence of 
record, that service connection for the residuals of a head 
injury, including symptoms of peripheral neuropathy with loss 
of use of the legs, for the residuals of a cerebral 
disability and for residuals of a head injury, including 
double vision and dizziness, is not warranted as the claimed 
residuals did not have their onset in service, and can not 
causally be related to service.  38 U.S.C.A. § 1110, 1131: 
38 C.F.R. § 3.303.  While careful consideration has been 
given to the doctrine of reasonable doubt, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application.  38 U.S.C.A. 
§ 5107.

While the representative has requested that an independent 
medical opinion be obtained, independent medical opinions are 
requested by the Board in those cases which are warranted by 
reason of the medical complexity or controversy involved.  
See 38 U.S.C.A. § 7109.  As a number of physicians, after 
having fully evaluated the veteran's medical history and 
conditions, reached consistent conclusions, this case is not 
of such medical complexity or controversy as to warrant the 
opinion of an independent expert.

III.  Increased Evaluations

The veteran is seeking an increased evaluation for the 
residuals of a nasal fracture as well as a compensable 
evaluation for laceration scars of the right eyebrow, chin 
and nose.  The Board finds that these claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disabilities in question 
have been reviewed.  Nothing in the record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
clinical history and findings pertaining to these 
disabilities.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate Diagnostic Codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for the rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.
The Board, having reviewed the rating schedule, finds that 
several Diagnostic Codes are for possible application in 
evaluating the laceration scars.  While each scar may be 
rated separately, pursuant to Esteban v. Brown, 6 Vet. App. 
259 (1994),
38 C.F.R. § 4.14 (1998) provides, in pertinent part, that the 
evaluation of the same disability under various diagnoses is 
to be avoided and that the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
Accordingly, each scar may be rated under only one of the 
these Diagnostic Codes.

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7800, scars of the face which are severely disfiguring, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles, will be assigned a 30 percent 
disability evaluation.  Where the scars are moderately 
disfiguring, a 10 percent disability evaluation will be 
assigned and, where the disfigurement is slight, a non-
compensable disability evaluation is for assignment.  Under 
Diagnostic Code 7804, a 10 percent disability evaluation is 
for assignment where superficial scars are tender and painful 
on objective demonstration.  Under Diagnostic Code 7805, 
other scars are rated on limitation of function of the part 
affected.

The medical evidence which has been received, as well as the 
testimony provided by the veteran at a personal hearing, 
demonstrates that there are no current symptoms associated 
with the veteran's laceration scars of the right eyebrow, 
chin and nose.  In December 1990 there was a well-healed 
laceration above the right eyebrow, measuring 2.5 centimeters 
and it was noted that the cosmetic deformity was minimal.  
The veteran testified in 1992 that currently his facial scars 
were not painful and, on examination in October 1998, it was 
found that there were several well healed facial lacerations 
that were only apparent when the veteran pointed them out.

As none of the facial scars for which service connection has 
been granted has been demonstrated to be moderately 
disfiguring, and none is tender and painful on objective 
demonstration or results in any limitation of function, a 
compensable evaluation is not for assignment for any of these 
scars.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Code 
7800.
With respect to the issue of an increased evaluation for the 
residuals of a nasal fracture, under 38 C.F.R. § 4.97, 
Diagnostic Code 6502 a 10 percent disability evaluation is 
for assignment for deviation of the nasal septum due to 
trauma with 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  While this 
is the maximum evaluation assignable under this Diagnostic 
Code, this disability could also be rated under Diagnostic 
Code 7800 as the deviation of the nasal septum does involve 
some disfigurement.  Under that code, as noted above, a 30 
percent disability evaluation will be assigned where the 
disability is severely disfiguring, especially if producing a 
marked and unsightly deformity.

In the VA nose and sinus examination report of October 1998, 
it was indicated that the nasal fracture sustained by the 
veteran in automobile accident was never repaired.  It was 
reported that the veteran had used intermittent nasal sprays 
to find relief from the nasal obstruction.  The anterior 
right nasal septum revealed a deflected lower medial 
cartilage and a sloping left to right nasoseptal deformity, 
providing an anatomic obstruction for breathing in the right 
nose.  The impression was nasal obstruction secondary to 
nasoseptal and cartilaginous deformity.

While there is an anatomic obstruction for breathing in the 
right nose, the description of the nose as having deflected 
lower medial cartilage and sloping left to right nasoseptal 
deformity may not be considered as a marked and unsightly 
deformity and has not been demonstrated to be severely 
disfiguring; a 30 percent disability evaluation is not for 
assignment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.97, 
Codes 6502, 7800.  In considering these issues, the Board has 
determined that the evidence is not so evenly balanced on any 
material issue that the benefit of the doubt is properly for 
application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for the residuals of a head 
injury, including symptoms of peripheral neuropathy with loss 
of use of the legs, for the residuals of a cerebral 
disability, for residuals of a head injury, including double 
vision and dizziness, for post-traumatic arthritis secondary 
to a right knee contusion or status post excised fibroma of 
the right thigh and for lymphoblastic leukemia is denied.

Entitlement to an increased evaluation for the residuals of a 
nasal fracture and to an increased (compensable) evaluation 
for laceration scars of the right eyebrow, chin and nose, is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

